Mr. Presiding Justice Brown delivered the opinion of the court. In this case a motion of the plaintiff in error was reserved to the hearing. It was to strike an additional transcript of the record filed by the defendant in error from the files. It is now denied. We think it was proper to show here the correction which the court below made in its record after the plaintiff in error had obtained and filed a transcript here. The correction, was made by an order of the Judge of the Municipal Court who tried the case, which recites that he made it on inspection of his written minutes and the records and files of the court, because the record as it originally stood was incorrect through a misprision-of the clerk of the court. Under these circumstances it was proper to make the correction and proper to show it here. We do not think it necessary to discuss the evidence affecting the merits. It was conflicting to some extent, and the dispute between the parties was one of fact. We are not prepared to say the finding and judgment of the court below was manifestly against the evidence, nor that the striking out of the report by the witness Walsh of a telephonic conversation was erroneous under the circumstances and state of the proof. The identity and authority of the person at the other end of the wire was not, in this case, we think, sufficiently established. We are not laying down a general rule, however, affecting such communications, for, in any event, the reported conversation was, in onr opinion, immaterial. The judgment of the Municipal Court is affirmed. Affirmed. Additional Opinion Per Curiam:. This writ of error was sued out to review a judgment which as entered by misprision of the clerk was on its face erroneous. The record and abstract filed herein showed said judgment thus erroneously entered. The defendant in error was allowed to file a supplemental record showing a corrected entry of said judgment. The judgment is now affirmed, but the costs of this writ of error are taxed against the defendant in error. Affirmed.